 1

 2
 3                                                                           FEB 0 G 2019
 4                                                                    CLERK US DISTRiCT COUR T
                                                                   SOUTHERN DISTRICT OF C.t\LIFORN IA
                                                                   BY                        DEPUTY
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STA TES OF AMERICA,                                      CASE NO. 18CR0618-L

12                                           Plaintiff,               JUDGMENT AND ORDER OF
             vs.                                                      DISMISSAL OF INFORMATION
13
      SHANISTY FAY DAVIDSON,
14

15                                        Defendant.

16
            Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17
     Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if held
18
     by U.S. Pretrial Services, Defendant's passport is to be released to Defendant.
19
            IT IS SO ORDERED.
20
            Dated: 2/6/2019
21



                                                             ~~R-
22
23
                                                                 United States Magistrate Judge
24

25

26

27

28


                                                          - 1-
